DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement filed December 7, 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the cited references lacked dates or were not included.  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e). See MPEP § 609.05(a).
Applicant should note that the large number of references in the attached IDS’s have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search.  See MPEP 609.05(b).  Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.

Specification
The disclosure is objected to because the first paragraph does not provide the most current status for the related application.  That is, the parent application is referenced as a U.S. application even though it has issued as a patent.  The paragraph should be amended to include the appropriate patent number.  
Furthermore, the lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 27 and 35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 27 and 35 both recite the limitation "the electrosurgical device" in line 5.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9,452,011.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-26 of U.S. Patent No. 9,707,028.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,182,861.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.
Claims 16-35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,898,260.  Although the claims at issue are not identical, they are not patentably distinct from each other because the patented claims are narrower than the application claims and therefore the application claims would necessarily infringe on the patented claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dumbauld, U.S. 2005/0113827 (hereinafter Dumbauld) in view of Roy, U.S. 2011/0301602 (hereinafter Roy).
Regarding claims 16-25, Dumbauld discloses (note figs. 1A-5C; paragraphs 56, 57, 75, and 89) a device comprising: two working ‘arms’ (i.e., jaws ‘110’ and ‘120’ that are connected at pivot ‘103’), a blade (185), an arm ‘securing mechanism’ (‘90’ – note paragraph 56) for biasing the arms toward each other, and a ‘biasing device’ (60) that biases the arms away from each other; wherein the device is capable of being switched between a first configuration (open arms, retracted blade – note fig. 1D), a second configuration (closed arms, retracted blade – note fig. 5A), and a third configuration (closed arms, blade extended so that it is beyond/flush with distal ends of the arms – note configuration depicted in fig. 5C or between figs. 5B and 5C).  However, Dumbauld fails to explicitly disclose an arm securing mechanism comprising a selectively engageable electromagnetic latch, that biases the arms towards each other when it is energized with a first polarity and away from each other when it is energized with a second polarity.  Roy teaches (note figs. 2A-4; paragraphs 17, 23, 24, and 45) a similar device comprising any of a plurality of selectively engageable electromagnetic ‘latches’ (e.g., having opposing magnets, electromagnets, or a combination thereof that can be disposed proximal or distal to a pivot – note paragraphs 25 and 49) that bias the arms towards/away from each other when they are energized (direction depends on their polarity).  It is well known in the art that all of these different biasing/latching configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the arm securing mechanism of Dumbauld in view of any of the cited embodiments of Roy to comprise a selectively engageable electromagnetic latch (having opposing magnets, electromagnets, or a combination thereof that can be disposed proximal or distal to a pivot) that biases the arms towards/away from each other when it is energized (direction depends on its polarity).  This is because this modification would have merely comprised a simple substitution of interchangeable biasing/latching configurations in order to produce a predictable result (see MPEP 2143).
Regarding claim 26, Dumbauld discloses (see above) a device, wherein the blade is substantially flush with the distal ends of the first and second working arms in the third position (between figs. 5B and 5C), and wherein the device is further switchable into a fourth configuration (closed arms, extended blade – note fig. 5C).  
Regarding claim 27, Dumbauld discloses (note paragraphs 80, 89, and 90) a device wherein the device is configured to: deliver a bipolar current between the first working arm and the second working arm and prevent current from flowing from the blade when the device is in the first and second mechanical configurations; and deliver current through the blade when the electrosurgical device is in the third mechanical configuration.
Regarding claims 28-34, Dumbauld discloses (note figs. 1A-5C; paragraphs 56, 57, 75, and 89) a device comprising: two working ‘arms’ (i.e., jaws ‘110’ and ‘120’ that are connected at pivot ‘103’), a blade (185), and an arm ‘securing mechanism’ (‘90’ – note paragraph 56) for biasing the arms toward each other; wherein the device is capable of being switched between a first configuration (slightly closed arms that are free to move toward/away from each other, retracted blade – between figs. 1D and 5A), a second configuration (closed arms, retracted blade – note fig. 5A), and a third configuration (closed arms, extended blade – note fig. 5C).  However, Dumbauld fails to explicitly disclose an arm securing mechanism comprising a selectively engageable electromagnetic latch, that biases the arms towards each other when it is energized with a first polarity and away from each other when it is energized with a second polarity.  Roy teaches (note figs. 2A-4; paragraphs 17, 23, 24, and 45) a similar device comprising any of a plurality of selectively engageable electromagnetic ‘latches’ (e.g., having opposing magnets, electromagnets, or a combination thereof that can be disposed proximal or distal to a pivot – note paragraphs 25 and 49) that bias the arms towards/away from each other when they are energized (direction depends on their polarity).  It is well known in the art that all of these different biasing/latching configurations are widely considered to be interchangeable.  Therefore, it would have been obvious to a person having ordinary skill in the art at the time the invention was filed, to have modified the arm securing mechanism of Dumbauld in view of any of the cited embodiments of Roy to comprise a selectively engageable electromagnetic latch (having opposing magnets, electromagnets, or a combination thereof that can be disposed proximal or distal to a pivot) that biases the arms towards/away from each other when it is energized (direction depends on its polarity).  This is because this modification would have merely comprised a simple substitution of interchangeable biasing/latching configurations in order to produce a predictable result (see MPEP 2143).
Regarding claim 35, Dumbauld discloses (note paragraphs 80 and 90) a device wherein the device is configured to: deliver a bipolar current between the first working arm and the second working arm and prevent current from flowing from the blade when the device is in the first and second mechanical configurations; and deliver current through the blade when the electrosurgical device is in the third mechanical configuration.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS ANTHONY GIULIANI whose telephone number is (571)270-3202. The examiner can normally be reached Mon - Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Rodden can be reached on 303-297-4276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794